                      3:21-cv-03139-RM-TSH # 1             Page 1 of 5
                                                                                                  E-FILED
                                                                      Thursday, 24 June, 2021 04:59:32 PM
                                                                             Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


RONALD R. BITSCHENAUER                             )
                                                   )      Case No. 21-3139
                           Plaintiff,              )
              v.                                   )
                                                   )
GREEN FAMILY STORES, INC., d/b/a                   )
GREEN TOYOTA VOLKSWAGEN                            )
AUDI and MYLAS COPELAND,                           )
an individual                                      )    Equitable Relief Requested
                                                   )
                           Defendants.             )


                                        COMPLAINT

NATURE OF CLAIM

1. This action is brought to remedy discrimination on the basis of disability in the terms,

conditions, and privileges of employment protected by the Americans with Disabilities

Act (ADA), 42 U.S.C. §12101 et. seq., with supplemental claims under the Illinois

Human Rights Act, 775 ILCS 5/1 et. seq.


THE PARTIES

2. Plaintiff is an adult male residing in Springfield, Illinois, and at all times

relevant to this Complaint, was employed by Defendant Green Family Stores, Inc.,

(hereinafter “Green”) a dealer in new and used vehicles located in Springfield, Illinois.

3. At all times relevant to this complaint Green was a “person” and Plaintiff

was an “individual” protected against retaliation for opposing unlawful acts or practices

under the Americans with Disabilities Act, 42 USC 12203 (a).

4. Plaintiff, at all times relevant to this complaint, was an “employee” within the
                      3:21-cv-03139-RM-TSH # 1             Page 2 of 5




meaning of 775 ILCS 5/2-101(A) of the Illinois Human Rights Act and Defendant Green

Family Stores, Inc. was a covered employer within the meaning of 775 ILCS 5/2-101(B)

of the Illinois Human Rights Act. Defendant Mylas Copeland is a person within the

meaning of 775 ILCS 5/6-101.

JURISDICTION AND VENUE

5. The jurisdiction of this Court is conferred by 28 U.S.C. §§ 1331 and 1343.

This Court has supplemental jurisdiction over Plaintiff’s state claims pursuant to

28 U.S.C. § 1367.

6. Venue is properly laid in this judicial district pursuant to 42 U.S.C.

§ 12117(a), 42 U.S.C. § 2000E-5(f)(3), and 28 U.S.C. § 1331 because the employment

practices involved in this dispute occurred in Springfield, Illinois, within this judicial

district.

7. Plaintiff has complied with all statutory prerequisites to his claim, having filed

a charge of discrimination with the Equal Employment Opportunity Commission and

obtained a Notice of Right to sue letter dated June 16, 2021. On June 8, 2020, the

Illinois Department of Human Rights issued a “notice of opt out of the investigative and

administrative process, right to commence an action in circuit court or other appropriate

court of competent jurisdiction, and order of administrative closure.”


FACTUAL BASIS OF SUIT

8. Plaintiff began employment by Green as a detailer on or about August 17, 2020.

9. Beginning with his first day of employment, Plaintiff saw that a co-worker, Bill

Peterson, was verbally abusing and harassing two other detailers because of their




                                              2
                      3:21-cv-03139-RM-TSH # 1           Page 3 of 5




autism and severe attention deficit disorder. Plaintiff asked Bill Peterson to stop

harassing the disabled detailers, to no avail.

10. Plaintiff brought his concerns to Vince Fox, the supervisor who hired him.

11. Vince Fox called a meeting in the back of the detail shop on October 8, 2020, and

told Bill Peterson, in effect, that he must change his behavior or his employment would

be terminated.

12. Bill Peterson continued to harass the disabled workers despite the meeting on

October 8, 2020.

13. Therefore, on October 12, 2020, Plaintiff went to Mylas Copeland, the general

Manager, who appeared to share his concerns.

14. Thereafter, Vince Fox called a meeting on October 17, 2020, attended by Mylas

Copeland and all the detailers. The atmosphere of the meeting was tense. Vince Fox

announced that if Plaintiff had anything to say he should do so. Plaintiff again voiced his

opposition to the harassment of the disabled detailers whereupon Mylas Copeland

appeared to be very irritated and told Plaintiff to go home. After the meeting Plaintiff

confirmed with Vince Fox that Mylas Copeland had terminated his employment.

15. Plaintiff’s termination of employment by Mylas Copeland, general manager of

Green, closely followed his protected activity and was motivated by retaliation.

                                    COUNT I
                 Violation of the Americans with Disabilities Act
                                   (Retaliaton)

16. Plaintiff realleges and incorporates paragraphs 1 through 15 of this complaint.

17. Plaintiff, reasonably and in good faith, believed that Bill Peterson was engaging in

unlawful discrimination and his employment was terminated because he opposed that




                                                 3
                       3:21-cv-03139-RM-TSH # 1          Page 4 of 5




discrimination.

WHEREFORE, Plaintiff prays for judgment against Defendant Green as follows:

1) Lost wages and front pay in lieu of reinstatement; 2) Attorney's fees, litigation

expenses and court costs; 3) Post judgment interest; and 4) Any other relief the Court

deems just and proper.

                              COUNT II
             Violation of the Illinois Human Rights Act
                              (Retaliation)

18. Plaintiff realleges and incorporates paragraphs 1 through 15 of this complaint.

19. It is a civil rights violation under the Illinois Human Rights Act for any person to

retaliate against a person because he or she has opposed that which he or she reasonably

and in good faith believes to be unlawful discrimination. 775 ILCS 5/6-101 (A)

20. Plaintiff, reasonably and in good faith, believed that Bill Peterson was engaging in

unlawful discrimination and Plaintiff’s employment was terminated because he opposed

that discrimination.

WHEREFORE, Plaintiff prays for judgment against Defendant Green and Mylas

Copeland jointly and severally as follows:

1) Compensatory damages suffered because of embarrassment, humiliation, insult and

emotional suffering; 2) Lost wages and front pay in lieu of reinstatement; 3) Attorney's

fees, litigation expenses and court costs; 4) Post judgment interest; and 5) Any other

relief the Court deems just and proper.




                                             4
                  3:21-cv-03139-RM-TSH # 1      Page 5 of 5




                                     Respectfully submitted,

                                      RONALD R. BITSCHENAUER

                                     s/ James A. Devine
                                     Attorney for Plaintiff




James A. Devine
Attorney at Law
607 East Adams, Suite 1510
Springfield, Illinois 62701
voice (217) 788-0798
facsimile (217) 788-1660
email: jamesalbertdevine@gmail.com
ARDC No. 0625140




                                     5
